Name: Commission Regulation (EEC) No 2973/84 of 24 October 1984 amending quantitative limits fixed for imports of certain textile products originating in China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 281 / 14 Official Journal of the European Communities 25. 10 . 84 COMMISSION REGULATION (EEC) No 2973/84 of 24 October 1984 amending quantitative limits fixed for imports of certain textile products originating in China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2072/84 of 29 June 1984 on common rules for imports of certain textile products originating in the People's Republic of China ('), and in particular Articles 7, 10 (2) and 18 thereof, Whereas, by Regulation (EEC) No 2072/84, quantita ­ tive limits agreed with China are shared between the Member States for 1984 ; Whereas, under Article 7 of Regulation (EEC) No 2072/84, the allocation of limits among Member States may be adjusted in such a way as to ensure optimum utilization ; Whereas China has asked that the allocation of Community quantitative limits among the Member States be adjusted in order to take account of the trend of trade flows, and to enable suppliers to utilize agreed Community limits more fully ; Whereas, under Article 10 (2) of Regulation (EEC) No 2072/84, quantitative limits may be increased where it appears that additional imports are required ; Whereas the Appendix to Annex III to Regulation (EEC) No 2072/84 provides that 19 % of certain quan ­ titative limits for Germany, as fixed in that Annex, shall be reserved for use at the Berlin Fair ; whereas it has been agreed with China that for 1984, this provi ­ sion shall not apply to the limit established for cate ­ gory 18 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in China, as fixed in Annex III to Regulation (EEC) No 2072/84, are hereby amended for 1984 as laid down in the Annex hereto. Article 2 The provision in fine of the Appendix to Annex III to Regulation (EEC) No 2072/84 is hereby replaced by the following : 'For the Federal Republic of Germany, 19 % of all the quantitative limits prescribed in the Annex are reserved for use at the Berlin Fair, except in the case of the following categories : 13, 23, 24, 26, 73, 67, 76, 83 and, for 1984, 18 .'. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 October 1984. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 198 , 27 . 7 . 1984, p. 1 . 25. 10 . 84 Official Journal of the European Communities No L 281 / 15 ANNEX Cate ­ gory CCT heading No NIMEXE code (1984) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1984 2 a) 55.09 55.09-06, 07, 08, 09, 51 , 52, 53, 54, 55, 56, 57, 59, 61 , 63, 64, 65, 66, 67, 70, 71 , 73 , 83, 84, 85, 87, 88 , 89 , 90, 91 , 92, 93, 98 , 99 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics , pile fabrics, chenille fabrics, tulle and other net fabrics : a) Of which other than unbleached or bleached China IRL GR Tonnes 170 164 3a) 56.07 A 56.07-01 , 05, 07, 08 , 12, 15, 19 , 22, 25, 29 , 31 , 35, 38 , 40, 41 , 43, 46, 47, 49 Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics : a) Of which other than unbleached or bleached China IRL Tonnes 55 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62, 64, 66, 72, 74, 76 61.02-66, 68 , 72 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women's, girls' and infants' woven trousers and slacks, of wool , of cotton or of man-made textile fibres China D F BNL UK 1 000 pieces 3 415 1 160 1 018 318 8 61.03 A 61.03-11 , 15, 19 Men's and boys' under garments, in ­ cluding collars , shirt fronts and cuffs : Men's and boys' shirts, woven, of wool, of cotton or of man-made textile fibres China D F I UK 1 000 pieces 3 576 768 750 1 005 No L 281 / 16 Official Journal of the European Communities 25. 10 . 84 Cate ­ gory CCT heading No NIMEXE code ^ (1984) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1984 12 60.03 A B I II b) C D 60.03-11 , 19 , 20, 27, 30, 90 Stockings, under stockings, socks, ankle ­ socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres China DK GR 1 000 pairs 381 18 61.03 B C 61.03-51 , 55, 59, 81 , 85, 89 Men's and boys' under garments, inclu ­ ding collars, shirt fronts and cuffs : Men's and boys' woven under garments other than shirts, of wool, of cotton or of man-made textile fibres China DK EEC Tonnes 84 547 21 61.01 B IV 61.02 B II d) 61.01-29, 31 , 32 61.02-25, 26, 28 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Parkas, anoraks, windcheaters, waister jackets and the like, woven, of wool, of cotton or of man-made textile fibres China D F UK 1 000 pieces 2 335 659 368 23 56.05 B 56.05-51 , 55, 61 , 65, 71 , 75, 81 , 85, 91 , 95, 99 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste re ­ generated fibres, not put up for retail sale China D UK DK EEC Tonnes 1 000 306 272 5 050 24 60.04 B IV b) 1 bb) 2 aa) bb) d) 1 bb) 2 aa) bb) 60.04-47, 73 60.04-51 , 53, 81 , 83 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres Women's, girls' and infants' (other than babies') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres China D 1 000 pieces 3 800 25 . 10 . 84 Official Journal of the European Communities No L 281 /17 Cate ­ gory CCT heading No NIMEXE code ( 1984) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1984 26 60.05 A II b) 4 cc) 1 1 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-45, 46, 47, 48 61.02-48, 52, 53 , 54 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Women's, girls' and infants' outer garments : B. Other : Woman's, girls' and infants' (other than babies') woven and knitted or crocheted dresses, of wool , of cotton or of man-made textile fibres China D I BNL DK GR EEC 1 000 pieces 1 265 270 85 80 21 2 449 73 60.05 A II b) 3 60.05-16, 17, 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other : Track suits of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres China D EEC 1 000 pieces 689 1 641 76 61.01 B I 61.02 B II a) 61.01-13, 15, 17, 19 61.02-12, 14 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven industrial and occupational clothing ; women's, girls' and infants' woven aprons, srrtock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use), of wool, of cotton or of man-made textile fibres China D F I EEC 1 000 pieces 1 600 180 227 2415 83 60.05 A II a) b) 4 hh) 1 1 22 33 44 ijij) 1 1 kk) 11 11) 1 1 22 33 44 60.05-04, 76, 77, 78 , 79 , 81 , 85, 88 , 89 , 90, 91 Outer garments ¢ and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other : Outer garments, knitted or crocheted, not elastic or rubbe ­ rized, other than garments of categories 5, 7, 26 , 27, 28 , 71 , 72, 73, 74 and 75, of wool, of cotton or of man-made textile fibres China D Tonnes 260